310 F.2d 700
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WATE, INC., Respondent.
No. 14797.
United States Court of Appeals Sixth Circuit.
Dec. 5, 1962.

Glen M. Bendixsen, National Labor Relations Board, Washington, D.C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Rosanna A. Blake, Attorneys, National Labor Relations Board, Washington, D.C., on brief, for petitioner.
William P. Hutcheson, Chattanooga, Tenn., Humphreys, Banks & Hutcheson, Chattanooga, Tenn., on brief, for respondent.


1
Before McALLISTER and WEICK, Circuit Judges, and LEVIN, District judge.


2
PETITION FOR ENFORCEMENT OF AN ORDER OF NATIONAL LABOR RELATIONS BOARD.


3
The above cause coming on to be heard on petition for enforcement of the order of the National Labor Relations Board, and it appearing that substantial evidence on the record as a whole, supports the Board's findings that respondent violated Section 8(a)(5) and (1) of the National Labor Relations Act by first refusing to bargain in good faith with the Union, and by later refusing to execute a contract, although the agreement had been reached on all of its terms.


4
NOW, THEREFORE, it is ORDERED that the petition of the National Labor Relations Board for enforcement of its order be granted.